
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 1815
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 18, 2012
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To posthumously award a Congressional Gold
		  Medal to Lena Horne in recognition of her achievements and contributions to
		  American culture and the civil rights movement.
	
	
		1.Short titleThis Act may be cited as the
			 Lena Horne Recognition
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)Lena Mary Calhoun Horne was born on June
			 30, 1917, in Brooklyn, New York.
			(2)At the age of 16,
			 Lena Horne was hired as a dancer in the chorus of Harlem’s famous Cotton Club,
			 where she was introduced to such legendary jazz performers as Duke Ellington,
			 Cab Calloway, Count Basie, Ethel Waters, and Billie Holiday.
			(3)In 1940, Lena
			 Horne became one of the first African-American women to perform with an
			 all-White band when she toured with Charlie Barnet’s jazz band as its featured
			 singer.
			(4)Lena Horne was
			 discovered by a Metro-Goldwyn-Mayer (MGM) talent scout and became the first
			 Black artist to sign a long-term contract with a major studio.
			(5)Despite her
			 extraordinary beauty and talent, Lena Horne was often limited to minor acting
			 roles because of her race.
			(6)Scenes in which
			 she did sing were cut out when they were sent to local distributors in the
			 South and studio executives cast Ava Gardner as Julie in the film version of
			 Show Boat instead of Lena Horne because they did not want it to star a Black
			 actress.
			(7)However, Lena
			 Horne dazzled audiences and critics in a number of films, including Cabin in
			 the Sky and Stormy Weather.
			(8)During World War
			 II, Lena Horne toured extensively with the United Service Organizations (USO)
			 on the West Coast and in the South in support of the troops and expressed
			 outrage about the way Black soldiers were treated.
			(9)She refused to
			 sing for segregated audiences or to groups in which German prisoners of war
			 were seated in front of African-American servicemen.
			(10)During the period
			 of McCarthyism in the 1950s, Lena Horne was blacklisted as a communist for 7
			 years because of her civil rights activism and friendship with Paul Robeson and
			 W.E.B. Du Bois.
			(11)Although Lena
			 Horne continued to face discrimination, her musical and acting career
			 flourished.
			(12)In 1957, Lena
			 Horne recorded Lena Horne at the Waldorf-Astoria, which reached the Top 10 and
			 became the best-selling album by a female singer in RCA Victor’s
			 history.
			(13)Lena Horne rose
			 to international stardom and toured the world, sharing the stage with such
			 names as Count Basie, Tony Bennett, Billy Eckstein, Vic Damone, and Harry
			 Belafonte and also starred in musical and television specials with such giants
			 as Judy Garland, Bing Crosby, and Frank Sinatra.
			(14)Lena Horne used
			 her fame to become a powerful voice for civil rights and equality.
			(15)In 1963, she
			 participated in the historic March on Washington for Jobs and Freedom, at which
			 Dr. Martin Luther King, Jr. delivered his immortal “I Have a Dream”
			 speech.
			(16)Lena Horne also
			 performed at rallies throughout the country for the National Council for Negro
			 Women and worked with the National Association for the Advancement of Colored
			 People (NAACP), of which she was a member since the age of 2, the National
			 Council of Negro Women, the Delta Sigma Theta sorority, and the Urban
			 League.
			(17)Through the end
			 of the 20th century, Lena Horne continued to entertain large audiences of all
			 ages and backgrounds and appeared on numerous television shows, including
			 Sesame Street, Sanford and Son, The Muppet Show, The Cosby
			 Show, and A Different World.
			(18)In 1978, she was
			 in the film adaption of The Wiz.
			(19)In 1981, Ms.
			 Horne captivated audiences with her one-woman Broadway show, Lena Horne: The
			 Lady and Her Music, which enjoyed a 14-month run before going on tour and
			 earned her a special Tony and two Grammy awards.
			(20)In 2002, 73 years
			 after the Academy Awards were first awarded, Halle Berry became the first Black
			 woman to win an Oscar for Best Actress and recognized in her acceptance speech
			 how Lena Horne paved the way for her and other Black actresses.
			(21)Lena Horne passed
			 away in New York City on May 9, 2010, at the age of 92.
			(22)Lena Horne was an
			 entertainer, activist, and mother who used her beauty, talent, and intelligence
			 to fight racial discrimination and injustice and rise to international
			 stardom.
			(23)A symbol of
			 elegance and grace, she entertained people of all walks of life for over 60
			 years and broke barriers for future generations.
			3.Congressional
			 gold medal
			(a)Presentation
			 authorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the posthumous presentation, on behalf of the
			 Congress, of a gold medal of appropriate design in commemoration of Lena Horne
			 in recognition of her achievements and contributions to American culture and
			 the civil rights movement.
			(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (referred to in this Act as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			4.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 2 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of
			 medals
			(a)National
			 medalsThe medals struck pursuant to this Act are national medals
			 for purposes of
			 chapter 51 of title 31,
			 United States Code.
			(b)Numismatic
			 itemsFor purposes of
			 section
			 5134 of title 31, United States Code, all medals struck under
			 this Act shall be considered to be numismatic items.
			6.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority To use
			 fund amountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund, such amounts as may be necessary to pay for
			 the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 3 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
	
		
			Passed the House of
			 Representatives April 17, 2012.
			Karen L. Haas,
			Clerk.
		
	
